Exhibit 10.1

SUPPORT AGREEMENT
SUPPORT AGREEMENT (this “Agreement”), dated as of November 9, 2012, by and among
Precision Castparts Corp., an Oregon corporation (“Parent”), ELIT Acquisition
Sub Corp., a Delaware corporation and a wholly-owned subsidiary of Parent
(“Purchaser”), and those certain stockholders of Titanium Metals Corporation, a
Delaware corporation (the “Company”), set forth on Schedule 1 hereto (each, an
“Executing Stockholder” and collectively, the “Executing Stockholders”).
WHEREAS, concurrently with the execution of this Agreement, the Company, Parent
and Purchaser are entering into an Agreement and Plan of Merger of even date
herewith (the “Merger Agreement”);
WHEREAS, capitalized terms used but not defined in this Agreement have the
meanings ascribed thereto in the Merger Agreement;
WHEREAS, as of the date hereof, each Executing Stockholder is the record (except
to the extent its Stockholder Shares are held in street name or similar nominee
form) and beneficial owner of the number of shares of common stock, par value
$.01 per share, of the Company (the “Common Stock”) set forth beside such
Executing Stockholder’s name on Schedule 1 hereto and certain Affiliates of the
Executing Stockholders (the “Affiliated Stockholders” and, together with the
Executing Stockholders, the “Stockholders”) are the record (except to the extent
its Stockholder Shares are held in street name or similar nominee form) and
beneficial owners of the number of shares of Common Stock set forth opposite the
name of such Affiliated Stockholder on Schedule 2 hereto (such Shares held by
any Stockholder, together with any other shares of Common Stock as to which such
Stockholder acquires beneficial ownership after the date hereof, being
collectively referred to herein as the “Stockholder Shares”); and
WHEREAS, as a condition to their willingness to enter into the Merger Agreement,
Parent and Purchaser have required that the Executing Stockholders enter into
this Agreement and, in order to induce Parent and Purchaser to enter into the
Merger Agreement, each Executing Stockholder is willing to enter into this
Agreement.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, the parties hereto, intending to be legally bound
hereby, agree as follows:
1.Agreements of Executing Stockholders.
(a)    Tender. Unless this Agreement shall have been terminated in accordance
with its terms, each Executing Stockholder shall (i) as promptly as practicable
and in any event within ten (10) Business Days of the commencement of the Offer,
validly tender, or cause to be validly tendered, for cash all of the Stockholder
Shares of such Executing Stockholder and all of the Stockholder Shares of the
Affiliated Stockholders into the Offer, free and clear of all Liens,

DAL02:613863.4    1    



--------------------------------------------------------------------------------



pursuant to and in accordance with the terms of the Offer, and (ii) not
withdraw, or cause to be withdrawn, any Stockholder Shares from the Offer so
long as the Offer remains outstanding, unless the consent of the Parent shall
have been obtained before such withdrawal in connection with any Transfer
permitted in accordance with Section 1(c) hereof. Without limiting the
generality of the foregoing, as promptly as practicable after the commencement
of the Offer, but in no event later than ten (10) Business Days from the date of
commencement of the Offer, each of the Executing Stockholders shall, and shall
cause each Affiliated Stockholder to, as appropriate, (a) deliver to the
exchange agent (the “Exchange Agent”) designated in the Offer (i) a letter of
transmittal with respect to such Stockholder’s Shares complying with the terms
of the Offer, (ii) a certificate or certificates representing such Stockholder’s
Shares or an “agent’s message” in the case of a book-entry share of any
uncertificated Stockholder Shares and (iii) all other documents or instruments
required to be delivered pursuant to the terms of the Offer, and/or (b) cause
its broker or such other Person who is the holder of record of any such
Stockholder Shares beneficially owned by such Stockholder to tender and not
withdraw such Stockholder Shares for purchase in the Offer pursuant to the terms
and conditions of the Offer.
(b)    Voting. From the date hereof until any termination of this Agreement in
accordance with its terms, at any meeting of the stockholders of the Company
however called (or any action by written consent in lieu of a meeting) or any
adjournment thereof, each Executing Stockholder shall vote (and cause to be
voted by the Affiliated Stockholders) all Stockholder Shares beneficially owned
by such Executing Stockholder (or the Affiliated Stockholders) or (as
appropriate) execute (and cause to be executed by the Affiliated Stockholders)
written consents in respect thereof, (i) in favor of the approval and adoption
of the Merger Agreement (as it may be modified or amended from time to time) the
approval of the Merger and the approval of the Transactions and any other matter
that must be approved by the stockholders of the Company in order for the
Transactions to be consummated, in each case to the extent such approval is
required prior to the Offer Closing, (ii) in favor of any adjournment, recess,
delay or postponement with respect to any stockholder meeting necessary to
solicit additional proxies in favor of the adoption of the Merger Agreement, to
the extent such approval is required prior to the Offer Closing, (iii) against
any action or agreement (including, without limitation, any amendment of any
agreement) that would result in a breach in any respect of any representation,
warranty, covenant, agreement or other obligation of the Company in the Merger
Agreement or any of the Transactions, (iv) against any Takeover Proposal or any
proposal relating to any Takeover Proposal, (v) against any merger (other than
the Merger), consolidation or other combination involving the Company or its
Subsidiaries or a reorganization, recapitalization, extraordinary dividend,
dissolution or liquidation of the Company or any Company Subsidiary, (vi) to the
extent submitted to a stockholder vote, against any change in the business or
management of the Company or in the Company Board (other than as directed by
Parent or Purchaser), (vii) against any action, proposal or agreement that could
reasonably be expected to result in any of the Offer Conditions or conditions to
the Merger not being fulfilled or satisfied, (viii) against any action, proposal
or agreement that would change in any manner the dividend policy or
capitalization of, including the voting rights of any class of equity interests
in, the Company and (ix) against any agreement (including, without limitation,
any amendment of any agreement), amendment of the Company Charter Documents or
any other action or proposal that is intended or could reasonably be expected to
prevent, impede, interfere with, delay, postpone or discourage the consummation
of the Offer, the Merger or the Transactions. Any

DAL02:613863.4    2    



--------------------------------------------------------------------------------



such vote shall be cast (or consent shall be given) by each Executing
Stockholder in accordance with such procedures relating thereto so as to ensure
that it is duly counted, including for purposes of determining that a quorum is
present and for purposes of recording the results of such vote (or consent).
(c)    Restriction on Transfer; Proxies; Non-Interference; etc. From the date
hereof until any termination of this Agreement in accordance with its terms, no
Executing Stockholder shall, or permit any Affiliated Stockholder to, directly
or indirectly (i) Transfer (including by operation of law, which shall include
through a merger) or enter into any contract, option or other arrangement or
understanding with respect to the Transfer of, any Stockholder Shares (or any
right, title or interest thereto or therein), (ii) deposit any Stockholder
Shares into a voting trust or grant any proxies or enter into a voting
agreement, power of attorney or voting trust with respect to any Stockholder
Shares, (iii) take any action or fail to take any action that (x) would make any
representation or warranty of Executing Stockholder set forth in this Agreement
untrue or incorrect in any material respect, have the effect of preventing,
disabling or delaying such Executing Stockholder from performing any of its
obligations under this Agreement or prevent the consummation of the transactions
contemplated by this Agreement, or (iv) agree (whether or not in writing) to
take any of the actions referred to in the foregoing clauses (i), (ii) or (iii)
of this Section 1(c), except in each case for any pledge of Stockholder Shares
under any pledge agreement existing at the date hereof (which Stockholder Shares
shall be released prior to the date the Stockholder Shares are tendered in
accordance with this Agreement. Subject to the last sentence of this Section
1(c), and in furtherance of this Agreement, each Executing Stockholder hereby
authorizes and shall promptly request, and shall cause each Affiliated
Stockholder to promptly request and authorize, the Company or its counsel to
notify the Company’s transfer agent that there is a stop transfer order with
respect to all of the Stockholder Shares of such Stockholder (and that this
Agreement places limits on the voting and Transfer of such Stockholder Shares).
For purposes of this Agreement, “Transfer” means with respect to any security, a
sale, assignment, transfer, constructive sale or other disposition, advancement
of funds, extension of credit, financial accommodation, credit support,
exchange, mortgage, pledge, hypothecation, encumbrance, or grant of a security
interest, or the offer to make such a sale, assignment, transfer, constructive
sale or other disposition of such security or the record or beneficial ownership
thereof, and each agreement, arrangement or understanding, whether or not in
writing, to effect any of the foregoing. Notwithstanding anything to the
contrary in this Agreement, any Stockholder (but not a Transferee from such
Stockholder) may Transfer all or a portion of their Stockholder Shares (the
“Transferred Shares”) to any Person; provided, however, that prior to such
Transfer, the Transferring Stockholder shall have first validly tendered the
Shares to be Transferred into the Offer and any such Transferee shall have
delivered an executed counterpart of this Agreement to the Parent
contemporaneously with such Transfer and shall have agreed to not withdraw the
Transferred Shares; and provided further, however, that (A) Transfers by all of
the Transferring Stockholder shall not, in the aggregate, result in more than
four transferees holding any Transferred Shares, (B) the aggregate number of
Transferred Shares does not exceed 30,000,000 and (C) any such Transfer shall
not relieve the Transferor of its obligations hereunder if such Transferee does
not perform such obligations. The Executing Stockholder may request of the
Parent the ability to make a Transfer of Stockholder Shares other than pursuant
to the prior sentence. Any such alternative Transfer shall be subject to the
prior written consent of the Parent, which consent

DAL02:613863.4    3    



--------------------------------------------------------------------------------



shall not be unreasonably withheld, with respect to sub-clauses (A) and (B) but
otherwise such consent shall be in Parent’s sole discretion.
(d)    Certain Other Restrictions. From the date of this Agreement and until the
termination of this Agreement in accordance with its terms, each Executing
Stockholder shall not, and shall cause the Affiliated Stockholder not to,
authorize or permit its or their respective Representatives to, directly or
indirectly, take any of the actions set forth in Section 6.2(b)(ii)(A) through
(F) of the Merger Agreement; provided, however, that any Person who is a
Representative of an Executing Stockholder or Affiliated Stockholder and who is
also a director or officer of the Company may, on behalf of the Company solely
in his or her capacity as a director or officer of the Company, (i) communicate
and notify any independent director of the Company of any Takeover Proposal and
(ii) perform any act at the request or direction of the Special Committee or any
representative of the Special Committee, if the Company, in accordance with
Section 6.2 of the Merger Agreement, is permitted and has actually started to
engage in discussions or negotiations with any Person regarding a Takeover
Proposal. In addition, in the context of a Takeover Proposal with respect to
which the Company, in accordance with Section 6.2 of the Merger Agreement, is
permitted and has actually started to engage in discussions or negotiations with
any Person regarding a Takeover Proposal, nothing in this Agreement shall
restrict an Executing Stockholder from engaging in discussions or negotiations
regarding the Executing Stockholder’s commitment to support such Takeover
Proposal so long as the such discussions or negotiations between such Person and
the Company are ongoing.
(e)    Conduct of Stockholder. Until any termination of this Agreement in
accordance with its terms, each Executing Stockholder that is not a natural
Person shall, and shall cause each Affiliated Stockholder to, (i) maintain its
status as duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization and (ii) not dissolve, merge or combine
with any Person, or adopt any plan of complete or partial liquidation, in each
case, without the prior written consent of Parent, which consent shall not be
unreasonably withheld or delayed, it being agreed that Parent may withhold its
consent if in its good faith judgment the proposed action would jeopardize the
benefits intended to be provided to Parent and Purchaser under this Agreement.
(f)    Publication. Each of the Executing Stockholders shall, and shall cause
the Affiliated Stockholders to, permit Parent and Purchaser to publish and
disclose in any public announcement or disclosure, including SEC-filed
disclosure document in connection with the Offer, its identity and ownership of
the Stockholder Shares and the nature of its commitments, arrangements and
understandings under this Agreement or any other matter directly related to this
Agreement and the transactions contemplated hereby. Each Executing Stockholder
agrees, and shall cause the Affiliated Stockholders to agree, to promptly give
Purchaser any information concerning the Stockholders that may be required by
applicable federal securities Laws for inclusion in the Offer Documents in
accordance with applicable federal securities laws. Each Executing Stockholder
agrees, and shall cause the Affiliated Stockholders to agree, to promptly notify
Purchaser of any required corrections solely with respect to any written
information supplied by it for use in any such disclosure documents, if and to
the extent such Stockholder becomes aware that any such information shall have
become false or misleading in any material respect. The Stockholders’
representatives

DAL02:613863.4    4    



--------------------------------------------------------------------------------



and its counsel shall be given a reasonable opportunity to review and comment on
the Offer Documents before they are filed with the SEC and disseminated to
holders of Shares, and Parent and Purchaser shall give reasonable and good faith
consideration to all additions, deletions or changes suggested thereto by the
Stockholders’ representative and its counsel. In addition, Parent and Purchaser
agree to provide the Stockholders’ representative and its counsel with any
comments, whether written or oral, that Parent or Purchaser or their counsel may
receive from time to time from the SEC or its staff with respect to the Offer
Documents promptly after the receipt of such comments, to consult with the
Stockholders’ representative and its counsel prior to responding to any such
comments and to provide the Stockholders’ representative with copies of all such
responses (or if oral responses, summaries thereof).
2.    Representation and Warranties of Parent and Purchaser. Parent and
Purchaser each hereby jointly and severally represents and warrants to the
Executing Stockholders as follows:
(a)    Organization; Authority. Parent is duly organized and validly existing
under the laws of the State of Oregon and Purchaser is duly organized, validly
existing and in good standing under the laws of State of Delaware. Each of
Parent and Purchaser has all necessary power and authority to execute and
deliver this Agreement and to perform its obligations under this Agreement. The
execution, delivery and performance by each of Parent and Purchaser of this
Agreement and the transactions contemplated hereby have been duly authorized and
approved by all necessary action on the part of Parent or Purchaser, as
applicable, and no further action on the part of Parent or Purchaser is
necessary to authorize the execution and delivery by Parent or Purchaser, as
applicable, of this Agreement or the performance by Parent or Purchaser, as
applicable, of its obligations under this Agreement. This Agreement has been
duly executed and delivered by each of Parent and Purchaser and, assuming due
and valid authorization, execution and delivery hereof by the Executing
Stockholders, constitutes a valid and binding obligation of each of Parent and
Purchaser, enforceable against each of Parent and Purchaser in accordance with
its terms, subject to the Bankruptcy and Equity Exception.
(b)    Consents and Approvals; No Violations. No consents or approvals of, or
filings, declarations or registrations with, any Governmental Authority are
necessary for the performance by each of Parent and Purchaser of its obligations
under this Agreement, other than such other consents, approvals, filings,
declarations or registrations that, if not obtained, made or given, would not,
individually or in the aggregate, reasonably be expected to prevent or
materially delay the performance by Parent or Purchaser of any of its
obligations under this Agreement. Neither the execution and delivery of this
Agreement by Parent or Purchaser, nor the performance by Parent or Purchaser
with its obligations under this Agreement, will (A) conflict with or violate any
provision of the organizational documents of Parent or Purchaser or (B) (x)
violate any Law, judgment, writ or injunction of any Governmental Authority
applicable to Parent or Purchaser or any of Parent’s or Purchaser’s properties
or assets, or (y) violate, conflict with, result in the loss of any material
benefit under, constitute a default (or an event which, with notice or lapse of
time, or both, would constitute a default) under, result in the termination of
or a right of termination or cancellation under, accelerate the performance
required by, or result in the creation of any Lien upon any of the properties or
assets of, Parent or Purchaser under, any of the terms, conditions or provisions
of any note, bond, mortgage, indenture, deed of trust, license, permit, lease,
agreement or other instrument or obligation

DAL02:613863.4    5    



--------------------------------------------------------------------------------



to which Parent or Purchaser is a party, or by which Parent or Purchaser or any
of Parent’s or Purchaser’s properties or assets may be bound or affected,
except, in the case of clause (B), for such violations, conflicts, losses,
defaults, terminations, cancellations, accelerations or Liens as would not,
individually or in the aggregate, reasonably be expected to prevent or
materially delay the performance by Parent or Purchaser of any of its
obligations under this Agreement.
3.    Representations and Warranties of the Executing Stockholders. Each
Executing Stockholder hereby represents and warrants, severally and not jointly,
to Parent and Purchaser as follows:
(a)    Organization; Authority. If such Executing Stockholder is not a natural
Person, such Executing Stockholder is duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization. Such Executing
Stockholder has all necessary power and authority to execute and deliver this
Agreement and to perform its obligations under this Agreement. Contran
Corporation hereby represents and warrants that it has full power and authority
to cause and direct the Affiliated Stockholders to take or abstain from taking
any and all actions contemplated by, with respect to, and to agree to, all of
the matters set forth in this Agreement, including the full power and authority
to cause and direct the Affiliated Stockholders to tender all Shares set forth
opposite the name of such Affiliated Stockholder on Schedule 2 hereto in
accordance with Section 1(a) hereof. The execution, delivery and performance by
such Executing Stockholder of this Agreement and the transactions contemplated
hereby have been duly authorized and approved by all necessary action on the
part of such Executing Stockholder and no further action on the part of such
Executing Stockholder is necessary to authorize the execution and delivery by
such Executing Stockholder of this Agreement or the performance by such
Executing Stockholder of its obligations under this Agreement. This Agreement
has been duly executed and delivered by such Executing Stockholder and, assuming
due and valid authorization, execution and delivery hereof by Parent and
Purchaser, constitutes a valid and binding obligation of such Executing
Stockholder, enforceable against such Stockholder in accordance with its terms,
subject to the Bankruptcy and Equity Exception.
(b)    Consents and Approvals; No Violations. No consents or approvals of, or
filings, declarations or registrations with, any Governmental Authority are
necessary for the performance by such Executing Stockholder of its obligations
under this Agreement, other than such other consents, approvals, filings,
declarations or registrations that, if not obtained, made or given, would not,
individually or in the aggregate, reasonably be expected to prevent or
materially delay the performance by such Executing Stockholder of any of its
obligations under this Agreement. Neither the execution and delivery of this
Agreement by such Executing Stockholder, nor the performance by such Executing
Stockholder with its obligations under this Agreement, will (A) conflict with or
violate any provision of the organizational documents of such Executing
Stockholder (if such Executing Stockholder is not a natural Person) or (B) (x)
violate any Law, judgment, writ or injunction of any Governmental Authority
applicable to such Executing Stockholder or any of such Executing Stockholder’s
properties or assets, or (y) violate, conflict with, result in the loss of any
material benefit under, constitute a default (or an event which, with notice or
lapse of time, or both, would constitute a default) under, result in the
termination of or a right of termination or cancellation under, accelerate the
performance required by, or result in the creation of any Lien

DAL02:613863.4    6    



--------------------------------------------------------------------------------



upon any of the properties or assets of, such Executing Stockholder under, any
of the terms, conditions or provisions of any note, bond, mortgage, indenture,
deed of trust, license, permit, lease, agreement or other instrument or
obligation to which such Executing Stockholder is a party, or by which such
Executing Stockholder or any of such Executing Stockholder’s properties or
assets may be bound or affected, except, in the case of clause (B), for such
violations, conflicts, losses, defaults, terminations, cancellations,
accelerations or Liens as would not, individually or in the aggregate,
reasonably be expected to prevent or materially delay the performance by such
Executing Stockholder of any of its obligations under this Agreement.
(c)    Ownership of Shares.
(i)    Such Executing Stockholder is the record (except to the extent its
Stockholder Shares are held in street name or similar nominee form) and
beneficial owner of all of the Stockholder Shares indicated on Schedule 1
hereto. Such Executing Stockholder owns all of such Stockholder Shares free and
clear of any proxy, voting restriction, adverse claim or other Lien (other than
restrictions in favor of Parent and Purchaser pursuant to this Agreement and
except for such transfer restrictions of general applicability as may be
provided under the Securities Act and the “blue sky” laws of the various states
of the United States or restrictions related to any pledge of Stockholder Shares
under any pledge agreement existing at the date hereof (which Stockholder Shares
shall be released prior to the date the Stockholder Shares are tendered in
accordance with this Agreement.). Without limiting the foregoing, except for
restrictions in favor of Parent and Purchaser pursuant to this Agreement and
except for such transfer restrictions of general applicability as may be
provided under the Securities Act and the “blue sky” laws of the various states
of the United States or restrictions related to any pledge of Stockholder Shares
under any pledge agreement existing at the date hereof to which the Stockholder
Shares may be subject, such Executing Stockholder has sole voting power and sole
power of disposition with respect to all such Stockholder Shares, with no
restrictions on such Executing Stockholder’s rights of voting or disposition
pertaining thereto and no Person other than such Executing Stockholder has any
right to direct or approve the voting or disposition of any such Stockholder
Shares. As of the date hereof, such Executing Stockholder does not own,
beneficially or of record, any securities of the Company other than Stockholder
Shares indicated on Schedule 1 hereto.
(ii)    Contran Corporation hereby represents and warrants that: (A) each
Affiliated Stockholder is the record (except to the extent its Stockholder
Shares are held in street name or similar nominee form) and beneficial owner of
the Stockholder Shares set forth opposite the name of such Affiliated
Stockholder on Schedule 2 hereto, (B) such Affiliated Stockholder owns all of
such Stockholder Shares free and clear of any proxy, voting restriction, adverse
claim or other Lien (other than restrictions in favor of Parent and Purchaser
pursuant to this Agreement and except for such transfer restrictions of general
applicability as may be provided under the Securities Act and the “blue sky”
laws of the various states of the United States or restrictions related to any
pledge of Stockholder Shares under any pledge agreement existing at the date
hereof (which Stockholder Shares shall be released prior to the date the
Stockholder Shares are tendered in accordance with this Agreement)), (C) without
limiting the foregoing, except for restrictions in favor of Parent

DAL02:613863.4    7    



--------------------------------------------------------------------------------



and Purchaser pursuant to this Agreement and except for such transfer
restrictions of general applicability as may be provided under the Securities
Act and the “blue sky” laws of the various states of the United States or
restrictions related to any pledge of Stockholder Shares under any pledge
agreement existing at the date hereof to which the Stockholder Shares may be
subject, such Affiliated Stockholder has sole voting power and sole power of
disposition with respect to all such Stockholder Shares, with no restrictions on
such Affiliated Stockholder’s rights of voting or disposition pertaining thereto
and no Person other than such Affiliated Stockholder has any right to direct or
approve the voting or disposition of any such Stockholder Shares and (D) as of
the date hereof, such Affiliated Stockholder does not own, beneficially or of
record, any securities of the Company other than Stockholder Shares indicated on
Schedule 2 hereto.
(d)    Brokers. No broker, investment banker, financial advisor or other Person
is entitled to any broker’s, finder’s, financial advisor’s or other similar fee
or commission that is payable by the Company, Parent or any of their respective
subsidiaries in connection with the transactions contemplated by the Merger
Agreement based upon arrangements made by or on behalf of any Stockholder.
(e)    Related Party Transactions. Except as set forth in the Company SEC
Documents, there are no Contracts between the Company or its Subsidiaries, on
the one hand, and any officer, director stockholder or Affiliate of the Company
or its Subsidiaries or any individual in such officer’s, director’s or
stockholder, on the other hand.
4.    Termination. This Agreement shall terminate on the first to occur of (a)
the termination of the Merger Agreement in accordance with its terms, (b) the
termination or expiration of the Offer in accordance with its terms, (c) the
Offer Closing, (d) the Walk Away Date, (e) November 20, 2012, if Purchaser fails
to commence the Offer by such date, or (f) the date of any amendment to the
Offer, without the written consent of the Executing Stockholders, that (i)
decreases the price per Share payable in the Offer, (ii) changes the form of
consideration to be paid in the Offer, (iii) reduces the maximum number of
Shares sought to be purchased in the Offer or (iv) amends, modifies or waives
the Minimum Tender Condition . In the event of termination of this Agreement, no
party shall have any further obligations or liabilities under this Agreement.
Notwithstanding the foregoing, (i) nothing herein shall relieve any party from
liability for any breach of this Agreement and (ii) the provisions of this
Section 4, Section 5, Section 6 (to the extent provided therein), Section 7 and
Section 8 of this Agreement, and the “Whereas” recitals in this Agreement, shall
survive any termination of this Agreement. For the avoidance of doubt, the
representations and warranties set forth in this Agreement shall not survive the
expiration or termination of this Agreement.
5.    Indemnification by Executing Stockholders.
(a)    The Executing Stockholders, on a joint and several basis, shall, to the
fullest extent permitted by applicable law, indemnify, defend and hold harmless,
and shall promptly reimburse, Parent, the Buyer, each of the Parent and Buyer’s
respective Affiliates, and each of their respective officers, directors,
employees, advisors, agents and other representatives, and each of their
respective successors and permitted assigns (each, a “Buyer Indemnified Party”),
and, if Buyer closes the Offer in accordance herewith, the Company, and each of
the Company’s Affiliates, and each of their

DAL02:613863.4    8    



--------------------------------------------------------------------------------



respective officers, directors, employees, advisors, agents and other
representatives, and each of their respective successors and permitted assigns
(each, a “Company Indemnified Party” and, together with the Buyer Indemnified
Parties, the “Indemnified Parties”), from and against any and all damages,
liabilities, interest, awards, judgments, penalties, costs and expenses,
including reasonable attorney’s fees and expenses of investigation and
attorneys’ and accountants’ fees and expenses (collectively, “Losses”),
including those incurred upon any appeal, arising or resulting from, or in
connection with, claims relating to acts or omissions prior to the termination
of this Agreement pursuant to Section 4 with respect to the Transactions,
including the Offer and the Offer Documents , other than the items set forth in
Section 5(b), asserted (whether directly, derivatively or otherwise) by (i)
Persons who are stockholders of the Company or (ii) any Governmental Authority
(relating solely to the Offer Documents); provided that, to the extent that any
such Losses are covered by directors and officers insurance policies that were
in place before the closing of the Offer (and any tail policies with respect
thereto), the indemnification obligation pursuant to this Section 5(a) shall be
limited to Losses in excess of the amounts actually recovered by such insurance
policies.
(b)    Notwithstanding the provisions of Section 5(a), the Executing
Stockholders shall not indemnify the Indemnified Parties with respect to any of
the following:
(i)    Losses resulting from an untrue statement of a material fact contained in
the Offer Documents or any omission to state therein a material fact required to
be stated therein or necessary to make the statements therein not misleading,
unless such untrue statement or omission made in the Offer Documents was made in
reliance upon and in conformity with written information furnished to any Buyer
Indemnified Party by any Stockholder expressly for use in the Offer Documents;
(ii)    Losses resulting from any actions of Parent, Buyer, the Company or their
respective Affiliates after the Offer Closing;
(iii)    Losses resulting from any Action in which the remedy in respect of the
Indemnified Parties is solely non-monetary;
(iv)    Losses resulting from the breach by Parent, Buyer or their respective
Affiliates of their respective obligations under this Agreement;
(v)    Losses resulting from the breach by the Company of any representation,
warranty or covenant in the Merger Agreement; or
(vi)    Losses resulting from any Action initiated by a Governmental Authority
related to any matter other than the Offer Documents.
For the avoidance of doubt, if any Indemnified Party suffers Losses in an Action
which is described in both Sections 5(a) and 5(b) hereof, such Losses shall be
indemnified in accordance with Section 5(a), except to the extent of Losses
resulting specifically from the matters set forth in Section 5(b).

DAL02:613863.4    9    



--------------------------------------------------------------------------------



(c)    The Executing Stockholders shall control the defense of any Action for
which the Indemnified Parties are entitled to indemnification by the Executing
Stockholders pursuant to Section 5(a), except to the extent that (i) the
Executing Stockholders shall not have commenced the defense within 20 days of
the receipt of notice thereof, (ii) there are defenses available to the
Indemnified Parties that, in the reasonable opinion of counsel for the Executing
Stockholders after consultation with the Indemnified Parties and their counsel,
are in conflict with those available to the Executing Stockholders or (iii) the
remedy for such Action in respect of the Indemnified Parties is solely
non-monetary. If the Indemnified Parties take control of the defense and
investigation of all or any portion of an Action in accordance with this Section
5(a), then (A) the Indemnified Parties may employ counsel and take control of
the defense and investigation of all or such portion of such Action, and the
reasonable fees and expenses of such counsel shall be at the expense of the
Executing Stockholders and shall be borne by such Executing Stockholders and
paid as incurred and (B) the Indemnified Parties will not settle any claim
without the prior written consent of the Executing Stockholders (which consent
will not be unreasonably withheld or delayed).
(d)    The Executing Stockholder shall give Parent and Buyer the reasonable
opportunity to participate in the defense and settlement of any such Action for
which the Executing Stockholders are controlling the defense pursuant to the
terms of this Agreement. Any settlement of any such Action may only be effected
by the Executing Stockholders with the prior written consent of the Parent
(which consent will not be unreasonably withheld or delayed).
(e)    If any Action is filed or instituted against any Indemnified Party
asserting any claim for which the Executing Stockholders may be responsible
under Section 5, written notice thereof shall be given to the Executing
Stockholders as promptly as practicable, provided, however, that failure to give
such notice shall not affect any of the indemnification or other rights of any
Indemnified Party hereunder, except if and to the extent the Executing
Stockholders are prejudiced by such failure.
(f)    This Article V shall survive any termination of this Agreement.
6.    Termination of Agreements with Affiliates. The Contracts and other
arrangements between the Company or any of its Subsidiaries, on the one hand,
and any Principal Stockholder on the other hand, will be treated in the manner
described in Schedule 6.16 of the Merger Agreement (or as otherwise agreed by
the parties) from and after the Offer Closing. Parent agrees to cooperate with
and provide to Contran support and books and records with respect to the Company
as may be reasonably necessary for Contran to file unitary state tax returns
that include the Company in the State of California for the tax years ended
December 31, 2006 through the Offer Closing.
7.    Resignations of Directors. The Executing Stockholders agree to cause,
effective upon the Offer Closing, the directors of the Company (other than the
members of the Special Committee) to resign from the Company Board.
8.    Nature of Obligations. The obligations of each Executing Stockholder under
Section 3 hereto shall be several and not joint, and no Executing Stockholder
shall be liable for any breach of the terms of Section 3 by any other Executing
Stockholder. The remaining obligations of the

DAL02:613863.4    10    



--------------------------------------------------------------------------------



Executing Stockholders under all other Sections shall be joint and several. The
obligations of the Parent and Purchaser under this Agreement shall be joint and
several.
9.    CMRT Tender. The Executing Stockholders agree to request that the Combined
Master Retirement Trust (the “CMRT”) enter into an agreement with Parent and
Purchaser to tender all of the Common Shares held by the CMRT in the Offer.
10.    Miscellaneous.
(a)    Action in Stockholder Capacity Only. The parties acknowledge that this
Agreement is entered into by each Executing Stockholder in such Executing
Stockholder’s capacity as beneficial owner of the Stockholder Shares and,
subject to Section 1(d) above, that nothing in this Agreement shall in any way
restrict or limit any director or officer of the Company from taking any action
in his or her capacity as a director or officer of the Company that is necessary
for him or her to comply with his or her fiduciary duties as a director or
officer of the Company, including, without limitation, participating in his or
her capacity as a director of the Company in any discussions or negotiations in
accordance with Section 6.2 of the Merger Agreement.
(b)    Expenses. Except as otherwise expressly provided in this Agreement, all
costs and expenses incurred in connection with the transactions contemplated by
this Agreement shall be paid by the party incurring such costs and expenses.
(c)    Additional Shares. Until any termination of this Agreement in accordance
with its terms, each (A) Executing Stockholder shall promptly notify parent of
the number of Shares, if any, as to which such Executing Stockholder acquires
record or beneficial ownership after the date hereof, and (B) Contran
Corporation shall promptly notify Parent of the number of Shares, if any, as to
which any Affiliated Shareholder acquires record or beneficial ownership after
the date hereof. Any Shares as to which any Stockholder acquires record or
beneficial ownership after the date hereof and prior to termination of this
Agreement shall be Stockholder Shares of such Stockholder for purposes of this
Agreement. Without limiting the foregoing, in the event of any stock split,
stock dividend or other change in the capital structure of the Company affecting
the Company Common Stock, the number of Shares constituting Stockholder Shares
of each Stockholder shall be adjusted appropriately and this Agreement and the
obligations hereunder shall attach to any additional shares of Company Common
Stock or other voting securities of the Company issued to any Stockholder in
connection therewith.
(d)    Definition of “Beneficial Ownership”. For purposes of this Agreement,
“beneficial ownership” with respect to (or to “own beneficially”) any securities
shall mean having “beneficial ownership” of such securities (as determined
pursuant to Rule 13d-3 under the Exchange Act), including pursuant to any
agreement, arrangement or understanding, whether or not in writing.
(e)    Further Assurances. Each party hereto agrees to use all efforts as may be
reasonably necessary or desirable to carry out all of the provisions hereof,
including its obligations under this Agreement, and to execute and deliver such
additional documents and take all such further action as may be reasonably
required to consummate and make effective, in the most expeditious manner
practicable, the transactions contemplated by this Agreement.

DAL02:613863.4    11    



--------------------------------------------------------------------------------



(f)    Entire Agreement; No Third Party Beneficiaries. This Agreement represents
the entire understanding and agreement of the parties hereto. This Agreement
supersedes and cancels any and all prior agreements between the parties hereto,
express or implied, except for that certain confidentiality agreement, dated as
of October 15, 2012, by and between the Parent and Contran Corporation (the
“NDA”). Neither the execution nor performance of their respective obligations
under the Merger Agreement, Offer or this Agreement, shall be deemed to violate
the NDA.
(g)    Assignment; Binding Effect. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any of the parties
hereto (whether by operation of law or otherwise) without the prior written
consent of the other parties, except that Purchaser may assign its rights and
interests hereunder to Parent or to wholly owned Subsidiary of Parent, if such
assignment would not cause a delay in the consummation of any of the
Transactions, provided that no such assignment shall relieve Purchaser of its
obligations hereunder if such assignee does not perform such obligations.
Subject to the preceding sentence, this Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns. Any purported assignment not permitted under this Section
shall be null and void.
(h)    Amendments; Waiver. This Agreement may not be modified, amended, altered
or supplemented, except by a written agreement executed by the parties hereto.
Any party to this Agreement may (A) waive any inaccuracies in the
representations and warranties of any other party hereto or extend the time for
the performance of any of the obligations or acts of any other party hereto or
(B) waive compliance by the other party with any of the agreements contained
herein. Notwithstanding the foregoing, no failure or delay by Parent or
Purchaser in exercising any right hereunder shall operate as a waiver thereof
nor shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right hereunder. Any agreement on
the part of a party hereto to any such extension or waiver shall be valid only
if set forth in an instrument in writing signed on behalf of such party.
(i)    Severability. If any term or other provision of this Agreement is
determined by a court of competent jurisdiction to be invalid, illegal or
incapable of being enforced by any rule of law or public policy, all other
terms, provisions and conditions of this Agreement shall nevertheless remain in
full force and effect. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible to the fullest extent permitted by
applicable law in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the extent possible.
(j)    Counterparts. This Agreement may be executed in two or more separate
counterparts, each of which shall be deemed to be an original but all of which
taken together shall constitute one and the same agreement. This Agreement shall
become effective when each party hereto shall have received counterparts hereof
signed by the other parties hereto.
(k)    Descriptive Headings. Headings of Sections and subsections of this
Agreement are for convenience of the parties only, and shall be given no
substantive or interpretive effect whatsoever.

DAL02:613863.4    12    



--------------------------------------------------------------------------------



(l)    Notices. All notices, requests and other communications to any party
hereunder shall be in writing (including facsimile transmission) and shall be
given,
if to Parent or Purchaser, to:
Precision Castparts Corp.
4650 SW Macadam Ave #400
Portland, Oregon 97239-4262
Attention: rcooke@precastcorp.com
Facsimile: (503) 946-4817
with a copy (which shall not constitute notice) to:
Stoel Rives LLP
900 SW Fifth Ave., Suite 2600
Portland OR 97204
Attention: Ruth Beyer
Email: rabeyer@stoel.com
Facsimile: (503) 220-2480
O’Melveny & Myers LLP
7 Times Square
New York, New York 10036
Attention: Doron Lipshitz
Email: dlipshitz@omm.com
Facsimile: (212) 326-2061
if to any Stockholder, to the address indicated on Schedule 1 and Schedule 2
hereto.
with a copy (which shall not constitute notice) to:
Baker Botts LLP
2001 Ross Avenue
Dallas, Texas 75225
Attention: Neel Lemon
Email: neel.lemon@bakerbotts.com
Facsimile: (214) 661-4954
or such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto. All such notices,
requests and other communications shall be deemed to have been duly given and
made as follows: (a) if sent by registered or certified mail in the United
States, return receipt requested, then such communication shall be deemed duly
given and made upon receipt; (b) if sent by nationally recognized overnight air
courier (such as UPS or Federal Express) for next day delivery, then such
communication shall be deemed duly given and made the next Business Day after
being sent (or if sent by two day delivery, two Business Days after being sent);
(c) if sent by facsimile transmission before 5:00 p.m. in the place of receipt
on

DAL02:613863.4    13    



--------------------------------------------------------------------------------



any Business Day, then such communication shall be deemed duly given and made
when receipt is confirmed; (d) if sent by facsimile transmission on a day other
than a Business Day and receipt is confirmed, or if sent after 7:00 p.m. in the
place of receipt on any Business Day and receipt is confirmed, then such
communication shall be deemed duly given and made on the Business Day following
the date on which receipt is confirmed; (e) on the date delivered if sent by
email (provided confirmation of email receipt is obtained); and (f) if otherwise
actually personally delivered to a duly authorized representative of the
recipient, then such communication shall be deemed duly given and made when
delivered to such authorized representative; provided, that such notices,
requests, demands and other communications are delivered to the address set
forth above, or to such other address as any party shall provide by like notice
to the other parties to this Agreement.
(m)    Drafting. The parties hereto have participated jointly in the negotiation
and drafting of this Agreement and, in the event an ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as jointly
drafted by the parties hereto and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provision
of this Agreement.
(n)    Governing Law; Enforcement; Jurisdiction; Waiver of Jury Trial.
(o)    This Agreement shall be governed by, and construed in accordance with,
the laws of the state of Delaware without giving effect to the principles of
conflicts of laws thereof.
(i)    All actions and proceedings arising out of or relating to this Agreement
shall be heard and determined in the Chancery Court of the state of Delaware or
any federal court sitting in the state of Delaware, and the parties hereto
hereby irrevocably submit to the exclusive jurisdiction of such courts (and, in
the case of appeals, appropriate appellate courts therefrom) in any such action
or proceeding and irrevocably waive the defense of an inconvenient forum to the
maintenance of any such action or proceeding. The consents to jurisdiction set
forth in this paragraph shall not constitute general consents to service of
process in the state of Delaware and shall have no effect for any purpose except
as provided in this paragraph and shall not be deemed to confer rights on any
person or entity other than the parties hereto. The parties hereto agree that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by applicable law.
(ii)    Each of the parties hereto hereby irrevocably waives any and all rights
to trial by jury in any legal proceeding arising out of or related to this
Agreement.
(iii)    The parties agree (treating Parent and Purchaser as one party and the
Executing Stockholders as one party for purposes of this Section 10(o)(iii))
that irreparable damage would occur in the event that any of the provisions of
this Agreement were not performed in accordance with their specific terms or
were otherwise breached, and that money damages or other legal remedies would
not be an adequate remedy for any such damages. It is accordingly agreed that in
the event of any breach or threatened breach by the Executing Stockholders,
Parent or Purchaser of any of their respective covenants or obligations set
forth in this Agreement, the Executing Stockholders, on the one hand, and

DAL02:613863.4    14    



--------------------------------------------------------------------------------



Parent and Purchaser, on the other hand, shall be entitled to an injunction or
injunctions and other equitable relief to prevent or restrain breaches or
threatened breaches of this Agreement by the other (as applicable), and to
specifically enforce the terms and provisions of this Agreement to prevent
breaches or threatened breaches of, or to enforce compliance with, the covenants
and obligations of the other under this Agreement, and this right shall include
the right of Parent and Purchaser to cause the Executing Stockholders to, and
cause the Affiliated Stockholders to, tender all of their Stockholder Shares
into the Offer, free and clear of all Liens, pursuant to and in accordance with
the terms of the Offer. Each party hereby agrees not to raise any objections to
the availability of the equitable remedies provided by this Section 10(o)(iii).
Any party seeking an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions of this Agreement
shall not be required to prove damages or provide any bond or other security in
connection with any such order or injunction. The parties hereto further agree
that (x) by seeking the remedies provided for in this Section 10(o)(iii), a
party shall not in any respect waive its right to seek any other form of relief
that may be available to a party under this Agreement (including monetary
damages) in the event that the remedies provided for in this Section 10(o)(iii)
are not available or otherwise are not granted, and (y) nothing set forth in
this Section 10(o)(iii) shall require any party hereto to institute any
proceeding for (or limit any party’s right to institute any proceeding for)
specific performance under this Section 10(o)(iii) prior or as a condition to
exercising any other rights or pursuing any other remedy under or in connection
with this Agreement that may be available then or thereafter, nor shall the
commencement of any legal action or legal proceeding pursuant to this Section
10(o)(iii) or anything set forth in this Section 10(o)(iii) restrict or limit
any party’s right to pursue any other remedies under or in connection with this
Agreement that may be available then or thereafter. If any party obtains an
injunction or injunctions to prevent or restrain breaches or threatened breaches
of this Agreement by the other party(ies) (as applicable) or to specifically
enforce the terms and provisions of this Agreement, then the party subject to
such decree, order of specific performance or injunction shall reimburse the
party who sought such remedy for all expenses (including all reasonable fees and
expenses of counsel, accountants, financial advisors, experts and consultants)
incurred by or on behalf of such party in connection with the obtaining of such
decree, order of specific performance or injunction.



DAL02:613863.4    15    



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first above written.
PRECISION CASTPARTS CORP.
By:____/s/ Shawn R. Hagel_________
Name: Shawn R. Hagel
Title: Executive Vice President and Chief Financial Officer
ELIT ACQUISITION SUB CORP.
By: ____/s/ Shawn R. Hagel_________
Name: Shawn R. Hagel
Title: Executive Vice President and Chief Financial Officer
VALHI HOLDING COMPANY
By: ____/s/ Steven L. Watson________
Name: Steven L. Watson
Title: President
CONTRAN CORPORATION
By: ____/s/ Steven L. Watson________
Name: Steven L. Watson
Title: President
ANNETTE C. SIMMONS
By: ____/s/ Annette C. Simmons______
Name: Annette C. Simmons

DAL02:613863.4    [Signature Page to Support Agreement]

--------------------------------------------------------------------------------




HAROLD C. SIMMONS
By: ____/s/ Harold C. Simmons_______
Name: Harold C. Simmons
THE ANNETTE SIMMONS GRANDCHILDREN’S TRUST
By: ____/s/ Harold C. Simmons_______
Name: Harold C. Simmons
Title: Trustee







DAL02:613863.4    [Signature Page to Support Agreement]



--------------------------------------------------------------------------------




SCHEDULE 1
STOCKHOLDERS
Stockholder*
Shares Owned
Valhi Holding Company
41,878,081
Contran Corporation
3,322,355
Annette C. Simmons
21,856,875
Harold C. Simmons
5,630,787
The Annette Simmons Grandchildren’s Trust
14,132



*
The address for each Executing Stockholder is c/o Contran Corporation, at 5430
LBJ Freeway, Suite 1700, Dallas, Texas 75240


DAL02:613863.4    [Schedule 1]



--------------------------------------------------------------------------------




SCHEDULE 2
AFFILIATED STOCKHOLDERS
Affiliated Stockholder*
Shares Owned
Kronos Worldwide, Inc.
4,245,769
NL Industries, Inc.
882,568
Valhi, Inc.
826,959
NL Environmental Management Services, Inc.
566,529



* The address for each Affiliated Stockholders is c/o Contran Corporation at
5430 LBJ Freeway, Suite 1700, Dallas, Texas 75240.

[Schedule 2]

